Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Roy Gross on 7/29/21.
The application has been amended as follows: 
Please cancel claim 31.
Please replace claims 24 and 33 with the following amendments.
24. (Currently Amended) A device for real-time evaluation of duodenal ablation, the device comprising- a catheter comprising an expandable member configured to stretch a duodenal wall and to generate a fixed distance between a center of the catheter and the duodenal wall; a laser transmitting element configured to couple to the catheter and to transmit a first laser beam and a second laser beam; wherein the first laser beam has a first wavelength and a first spot diameter and is configured to cause ablative damage in a region of the duodenal wall as a result of its impingement thereon, and wherein the second laser beam has a second wavelength and a second spot diameter and is configured to detect modifications in the region of the duodenal wall resulting from the impingement of the first laser beam thereon; and a rotatable deflective optical element functionally coupled with a laser emitting element and configured to direct the first and/or second laser beam to a region on and/or beneath the duodenal wall; wherein the first and second laser beams are transmitted towards different target areas of the duodenal wall such that during rotation of the deflective optical element, the second laser beam impinges on a given target area at a delay relative to the impingement of the first laser beam at a same given area; wherein the second spot diameter is larger than the first spot diameter, thereby enabling evaluation of ablative damage caused to tissue directly and indirectly affected by the first laser beam.
33. (Currently Amended) A method for real-time evaluation of duodenal ablation, the method comprising: inserting a catheter into a duodenum of a subject; 3deploying an expandable member delivered by the catheter, thereby stretching a duodenal wall and generating a fixed distance between a center of the catheter and the duodenal wall; transmitting a first laser beam in a direction essentially perpendicular to a longitudinal axis of the catheter, towards the duodenal wall, wherein the first laser beam has a first wavelength and a first spot diameter and is configured to cause ablative damage in a region of the duodenal wall as a result of its impingement thereon; transmitting a second laser beam essentially perpendicularly to the longitudinal axis of the catheter, wherein the second laser beam has a second wavelength and a second spot diameter and is configured to detect modifications in the region of the duodenal wall as a result of the impingement of the first laser beam thereon, wherein the first and second laser beams are transmitted towards different target areas of the duodenal wall such that during rotation of a deflective optical element, the second laser beam impinges on a given target area at a delay relative to the impingement of the first laser beam at a same given area; [[,] and evaluating an extent of impact on the region of the duodenal wall, based on the detected modifications therein, wherein the first and/or second laser beam are directed using the deflective optical element; wherein the second spot diameter is larger than the first spot diameter, thereby enabling evaluation of ablative damage caused to tissue directly and indirectly affected by the first laser beam.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a rotatable deflective optical element functionally coupled with a laser emitting element and configured to direct the first and/or second laser beam to a region on and/or beneath the duodenal wall; wherein the first and second laser beams are transmitted towards different target areas of the duodenal wall such that during rotation of the deflective optical element, the second laser beam impinges on a given target area at a delay relative to the impingement of the first laser beam at a same given area in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REX R HOLMES/Primary Examiner, Art Unit 3792